UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of Earliest Event Reported): August 25, 2008 (August 25, 2008) CARPENTER TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-5828 23-0458500 (State of or other jurisdiction of incorporation) (Commission File Number) (IRS Employer I.D. No.) P.O. Box 14662 Reading, Pennsylvania 19612-4662 (Address of principal executive offices) (Zip Code) (610) 208-2000 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 25, 2008, Carpenter Technology Corporation issued a press release announcing an increase in its special litigation reserve, as well as updates to its fourth quarter 2008 results.A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K and shall not be deemed to be “filed” for any purpose. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Item No. Exhibit Index 99.1 Press release dated August 25, 2008 announcing an increase in its special litigation reserve. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CARPENTER TECHNOLOGY CORPORATION By /s/K. Douglas Ralph K. Douglas Ralph Senior Vice President – Finance and Chief Financial Officer Date: August 25, 2008
